Exhibit 10.44

TENANT FACILITIES USE AGREEMENT - E & Z Lines

FR Countermeasures Inc. and American Ordnance LLC

This TENANT FACILITIES USE AGREEMENT (“Agreement”) is between American Ordnance
LLC, a Delaware limited liability company, with an office at 2280 Highway 104
West, Suite 2, Milan, TN 38358 (AO) and FR Countermeasures, Inc., a Delaware
corporation, an affiliate of Flight Refuelling Limited, with an office c/o FR
Holdings Inc., at 10 Cobham Drive, Orchard Park, New York, 14127 (“TENANT”)
shall be effective as of the date of the last signature.

 

1. USE of FACILITIES

The U. S. Government is the owner of the Milan Army Ammunition Plant (“MLAAP”)
and AO is the U. S. Government’s Contractor at the MLAAP. AO has the authority
(Appendix A) to grant to the TENANT the right to use and occupy Lines E and Z
(more fully described on attached Appendix B, which consists of approximately
102,531 square feet of useable building space on 48.80 associated acres of land
together with reasonable access for cars, trucks and other vehicular traffic
(the Lines, land and access rights are collectively referred to as the
“Facilities”) for the manufacturing of pyrotechnic devices, infrared
countermeasure devices and related uses. The right to use and occupy granted
shall be in consideration of and subject to this Agreement, which is accepted
and agreed to by AO and the TENANT. The TENANT acknowledges that this Agreement
does not convey any ownership interest in the Facilities to the TENANT.

 

2. DELIVERY OF RIGHT TO USE THE FACILITIES

AO shall deliver the right to use the Facilities to the TENANT on the effective
date as determined in the preamble above and such day also shall be deemed the
commencement date. Within five (5) business days of the satisfaction of the
conditions set forth in the preamble above, AO and TENANT shall mutually agree
upon the effective date and commencement date in writing.

 

3. TERM

Unless sooner terminated as herein provided, this Agreement shall be in effect
for a term of ten (10) years from the commencement date. This Agreement may be
extended for a ten-year bi-lateral period by written notice from TENANT to AO at
least ninety (90) days prior to the expiration of the initial term or any
preceding renewal term; said extension shall be on the same terms and conditions
as stated in this Agreement, if approved by the U. S. Government as indicated in
Appendix A.

 

4. FACILITIES USE PAYMENT

Except as otherwise provided in this Article 4, the TENANT shall pay to AO a
monthly payment of $18,000 . Payment shall be paid to AO by the TENANT within
fifteen (15) calendar days of the monthly anniversary following the effective
date of this Agreement. The monthly payment excludes all utilities, the
responsibility of which is that of the TENANT to supply. Notwithstanding the
foregoing, in the event that AO is able to obtain Armament Retooling and
Manufacturing Support (ARMS) funding for the repair, renovation and re-equipping
of the Facilities in an amount and otherwise upon terms and conditions
acceptable to TENANT, for the first seven (7) years of the Term the monthly
payment shall be the greater of $18,000 or one eighty-fourth (1/84) of the
amount of the ARMS funding. For years 8 through 10 of this Agreement, the
monthly payment shall be as follows:

Year 8   $18,000

Year 9   $18,540

Year 10 $19,100

TENANT has provided at Appendix E Flight Refuelling Limited’s guarantee for all
obligations in this Agreement.

 

   American Ordnance LLC    Page 1 of 8 E & Z 10-28-02    Company Confidential &
Proprietary Information



--------------------------------------------------------------------------------

5. DEPOSITS

 

  a. Security-Deposit. Within fifteen (15) business days of the effective date
of this Agreement, TENANT shall pay a security deposit to AO in an amount equal
to the amount of one (1) monthly payment as stated in Article 4. above as
security for the faithful performance of the TENANT’s obligations under this
Agreement (the “Security Deposit”), AO may claim and retain such amount of the
Security Deposit as is reasonably necessary to cure any defaults of the TENANT.
If AO applies any part of the Security Deposit to cure any default of the
TENANT, the TENANT shall deposit with AO upon demand, the amount so applied, so
that AO shall have the full amount of the initial Security Deposit on hand at
all times during the term of this Agreement. AO may commingle the Security
Deposit with other AO funds. The Security Deposit shall be retained by AO for no
more than thirty (30) days after the termination of this Agreement; and
thereafter, AO shall return the Security Deposit or any remaining balance
thereof, if any, to the TENANT and AO shall pay TENANT interest accumulated on
any undisbursed amount of the Security Deposit at the rate of 2% per annum
simple interest.

 

  b. Disposal Deposit. Within fifteen (15) business days of the effective date
of this Agreement, TENANT shall pay a disposal deposit of $56,250 to AO to cover
the cost of disposal of any material remaining at the Facilities after the end
of the lease term (“the Disposal Deposit”). AO may commingle the Disposal
Deposit with other AO funds. The Disposal Deposit shall be retained by AO for no
more than thirty (30) days after the termination of this Agreement; and
thereafter, AO shall return the Disposal Deposit or any remaining balance
thereof, if any, to the TENANT and AO shall pay TENANT interest accumulated on
any undisbursed amount of the Disposal Deposit at the rate of 2% per annum
simple interest.

 

6. CONDITION, CARE, MAINTENANCE AND ALTERATION OF FACILITIES

 

  a. Representations by AO regarding condition of the Facilities. AO represents
and warrants to TENANT that:

 

  1) The Facilities have a right of access to a public road.

 

  2) Except for the agreement between the TENANT and AO and AO’s prime contract
with the U.S. Government, AO has no knowledge of any other outstanding leases or
other agreements relating to the Facilities.

 

  3) There are no employees of AO that would, by reason of any governmental
regulations, employment contract or other reason become employees of TENANT as a
result of this Agreement.

 

  4) All utilities necessary to service the Facilities are available to the
Facilities without the consent of any other person, other than the payment of
service charges to the utility provider. There are no facts or conditions in
existence that will result in the termination of the present access from the
Facilities to any utility services or to existing highways and roads and AO has
not done any act which will result in the termination of such access or
services, to the best of AO’s knowledge.

 

  5) The Facilities are serviced by water and sewer (sanitary and storm service)
and all plumbing, heating, HVAC, sewer, electrical and lighting fixtures and
systems at the Facilities are currently in good working order and shall be in
good working order on a mutually agreed upon date.

 

  6) There are no claims, actions, litigation, arbitration or other proceedings
pending against AO which relates to the Facilities or the transaction
contemplated by this Agreement and to the best of AO’s knowledge, there is
currently no governmental investigation, threatened litigation or arbitration
proceedings to which AO is or would be a party which relates to the Facilities
except for those described in Appendix D, Paragraph 1.

 

  7) To the best of AO’s knowledge, except as disclosed in the reports listed on
attached Appendix D (the “Appendix D Reports”), complete copies of which reports
shall be made available to TENANT prior to the effective date of this Agreement,
the Facilities are not in violation of any federal, state or local law,
ordinance or regulation relating to any Hazardous Materials, as hereafter
defined, industrial hygiene or other environmental conditions on, under or about
the Facilities including but not limited to soil and ground water conditions.
Hazardous Materials (“Hazardous Materials”) shall mean any flammable explosives,
radioactive materials, hazardous wastes or substances, toxic waste or
substances, and other related materials including without limitation any
substances defined as or included in the definition of “Hazardous Substances”,
“Hazardous Waste”, “Hazardous Materials” or “Toxic Substances” under any
applicable federal, state or local law or regulations.

 

  b.

Care. The TENANT shall exercise due diligence in the use of the Facilities from
any and all causes. TENANT shall not be responsible for any condition that
exists at the Facilities prior to the effective date (“Pre-existing Condition”).
The TENANT shall be responsible for and at “All Risk” for any and all loss of or
damage to the Facilities only to the

 

   American Ordnance LLC    Page 2 of 8 E & Z 10-28-02    Company Confidential &
Proprietary Information



--------------------------------------------------------------------------------

 

extent that such loss or damage is caused by the acts or omissions of the TENANT
or the TENANT’s agents, representatives, tenants or invitees. The TENANT shall
promptly repair or replace, to the reasonable satisfaction of AO, any of the
foregoing property described in Article 1 so lost or damaged or upon mutual
agreement, pay to AO, at AO’s option, an amount equal to the decrease in value
or replacement cost.

 

  c. Maintenance. After the delivery of the Facilities by AO to the TENANT, the
TENANT, at the TENANT’s own expense and at all times, shall maintain the
Facilities in good, safe, neat, clean and sanitary condition, to include the
perimeter fencing and associated land areas inside as well as the parking areas
outside the fence, and shall surrender the Facilities, upon the termination of
this Agreement, in as good condition as received, normal wear and tear excepted.
Tenant shall not be responsible for structural repairs to the roof, load bearing
walls, floors or foundation unless such repairs are required due to the acts or
omissions of TENANT, its employees, agents or invitees.

 

  d. Alterations. The TENANT shall not make any alterations, additions or
improvements, in, to or about the Facilities without the prior, written approval
of an authorized AO official representative, which approval shall not be
unreasonably withheld.

 

  e. Unsafe Conditions. If AO or the TENANT discovers any condition that arises
out of the TENANT’s activity at the MLAAP that presents an immediate threat to
the safety or health of any person or that threatens to endanger life, property
or the environment the TENANT shall take immediate steps to correct the
condition or activity and eliminate the danger. If the TENANT fails to take such
immediate steps, AO, in addition to any other right AO may have, including the
right to terminate this Agreement if the condition or activity constitutes a
breach of this Agreement, may deny the TENANT access to the MLAAP and AO
may-take action to correct the condition or activity and collect the cost of
doing so from the TENANT. The TENANT shall have no claim for damages against AO,
the U. S. Government or any director, officer, employee, other tenant or agent
of either of them on account of action taken in good faith pursuant to this
provision, nor shall AO’s failure to take action pursuant to this provision
relieve the TENANT of any obligations the TENANT has under this Agreement. If AO
or the Tenant discovers any Pre-existing Condition or any condition that arises
out of AO’s activity at the MLAAP that presents an immediate threat to the
safety or health of any person or that threatens to endanger life, property or
the environment, AO shall take immediate steps to correct the condition or
activity and eliminate the danger. If AO fails to take such immediate steps,
TENANT, in addition to any other right TENANT may have, including the right to
terminate this Agreement if the condition or activity constitutes a material
breach of this Agreement, may take action to correct the condition or activity
and collect the cost of doing so from AO, including the right to set off such
cost from the facilities use payment due under the terms of Article 4 of this
Agreement.

 

7. INSURANCE

 

  a. Minimum Scope and Coverage. The TENANT, at the TENANT’s own expense, shall
maintain during the term of this Agreement the following insurance coverage
written with insurance companies that are A. M. Best’s rated A except that
Workers’ Compensation insurance may be provided through the Tennessee State
Workers’ Compensation Fund:

 

  1) All insurance coverage provided by the TENANT under this Agreement shall
contain or be endorsed to contain, coverage of the U. S. Government and AO as
additional insureds (except for the Workers’ Compensation Coverage) and
insurance coverage will not be canceled or reduced without the insurer providing
AO with at least thirty (30) days (ten [10] days for notice of cancellation for
non-payment) written notice.

 

  2) Workers’ Compensation insurance in compliance with statutory requirements
and with Employer’s Liability insurance of $100,000 each accident, $100,000 each
employee and $500,000 policy limit. The coverage shall contain or be endorsed to
contain, a waiver of subrogation in favor of AO.

 

  3) Commercial General Liability (CGL) insurance written on an occurrence basis
with Combined Single Limits for bodily injury and property damage of not less
than $1,000,000 per occurrence and $2,000,000 in the aggregate and a deductible
of not more than $1,000 per occurrence. The CGL policy shall provide coverage
for Facilities Operations, Broad Form Property Damage, and Contractual
Liability. Automobile Liability insurance with Combined Single Limits for bodily
injury and property damage of $500,000 per occurrence.

 

  b.

Verification of Coverage. Prior to the delivery of the use of the Facilities to
the TENANT and for the coverage required to be provided by the TENANT by this
Agreement, the TENANT shall deliver to AO a Certificate of Insurance signed by a
person authorized by the insurer. The receipt by AO of an incomplete, inaccurate
or invalid

 

   American Ordnance LLC    Page 3 of 8 E & Z 10-28-02    Company Confidential &
Proprietary Information



--------------------------------------------------------------------------------

 

Certificate of Insurance shall not relieve or decrease the liability of the
TENANT for the TENANT’s obligations under this Article 7 of this Agreement. If
requested by AO, the TENANT, at the TENANT’s expense, shall provide AO with
certified copies of all insurance policies required by this Agreement.

 

  c. TENANT shall insure Facilities for loss or property damage from fire or
other casualty from an insurance company licensed in the State of Tennessee in
an amount of at least $5,000,000 or an amount which will not otherwise result in
coinsurance and with TENANT, AO and the U.S. Government as named insureds as
their interest may appear. TENANT shall provide to AO a Certificate of Insurance
fifteen (15) days after the effective date.

 

8. ORDINANCES, STATUTES-AND PERMITS

 

  a. The TENANT shall conduct the TENANT’s activities at the MLAAP in compliance
at all times with all applicable city, county, state or federal statutes,
regulations and ordinances, including all requirements of Department of Defense
Instruction (DoD) 4145.26-M and the TENANT shall obtain and maintain, at the
TENANT’s own cost and expense, any and all licenses, consents, and permits
(collectively “Permits”) necessary to the TENANT’s occupancy or use of the
Facilities. During the term of this Agreement, the TENANT may not use or permit
any other person to use the Facilities or any part thereof, for any purpose or
in any manner that is in violation of any applicable statutes, regulations,
ordinances, licenses, consents or permits. In the event that TENANT is unable to
obtain any Permits prior to the effective date, TENANT may elect to terminate
this Agreement on written notice to AO. AO shall cooperate with TENANT in
connection with TENANT’s efforts to obtain and maintain any required permits.

 

9. INDEMNIFICATION AND DEFENSE

 

  a. The TENANT agrees to defend, indemnify and hold harmless AO from and
against all claims, demands, investigations, costs (including but not limited to
all movement and disposal costs associated with product/energetics that could be
residual at end of their contract), expenses, suits, proceedings, actions,
causes of action, damages (including incidental, consequential or punitive
damages), liabilities, judgments, fines or penalties of any description
whatsoever, including reasonable attorney’s fees arising from any service that
relates to or is caused by (a) any act or omission of the TENANT or any of its
employees, persons under the control of TENANT, agents, lower-tier Tenants,
subcontractors or invitees (other than AO or AO’s lower-tier subcontractors), or
(b) non compliance with laws by the TENANT or any of its employees, persons
under the control of TENANT, agents, lower-tier Tenants, subcontractors or
invitees (other than AO or AO’s lower-tier subcontractors). This indemnification
language will survive the termination of this Agreement.

 

  b. AO agrees to defend, indemnify and hold harmless TENANT from and against
all claims, demands, investigations, costs, expenses, suits, proceedings,
actions, causes of action, damages (including incidental, consequential or
punitive damages), liabilities, judgments, fines or penalties of any description
whatsoever, including reasonable attorney’s fees arising that relates to or is
caused by (a) act or omission of AO or any of their employees, persons under the
control of AO, agents, subcontractors or invitees (other than Tenant) or any
Pre-existing Condition, or (b) non-compliance with laws by AO or any of their
employees, persons under the control of AO, their agents, subcontractors or
invitees. This indemnification language will survive the termination of this
Agreement.

 

  c. Environmental Indemnification. Notwithstanding any other provision to the
contrary herein, TENANT shall indemnify, reimburse, defend and hold harmless AO
, its employees, agents, successors and assigns, from and against any and all
claims, actions or causes of action, demands, penalties, fines, suits,
proceedings, assessments, disbursements, judgments, losses, liabilities,
obligations, damages, costs and expenses (including, but not limited to,
reasonable attorney’s fees and court costs) imposed upon, suffered or incurred
by AO, its employees, agents, successors and assigns, either directly or
indirectly, pursuant to or in connection with the application of any laws,
including environmental laws, and arising out of or resulting from:

 

  i. Any actual or threatened damage to the Facilities by TENANT;

 

  ii. Any misrepresentation or breach of warranty made by TENANT, its agents,
employees, or contractors, in this Agreement relating to laws or environmental
laws;

 

  iii. Any breach of or default in the performance by TENANT, its agents,
employees or contractors, of any covenant, agreement or obligation to be
performed by TENANT, its agents, employees or contractors relating to laws or
environmental laws.

 

   American Ordnance LLC    Page 4 of 8 E & Z 10-28-02    Company Confidential &
Proprietary Information



--------------------------------------------------------------------------------

  d. Rules of Indemnification. The rights and obligations of any party when
claiming a right to indemnification hereunder this Article 9 (the “Indemnitee”)
from the other party (the “Indemnitor”) shall be governed by the following
rules:

 

  i. Indemnitee shall give prompt written notice to the Indemnitor of any claims
of which the Indemnitee or of any state of facts that the Indemnitee determines
will or is reasonably likely to give rise to a claim by the Indemnitee against
the Indemnitor based on this hold-harmless clause, stating the nature and basis
of such claim and the amount thereof, to the extent known. No failure to give
such notice shall affect the indemnification obligations of the Indemnitor
hereunder except to the extent Indemnitor can demonstrate such failure
materially prejudiced such Indemnitor’s ability to defend successfully the
matter giving rise to the indemnification claim.

 

  ii. Upon written acknowledgement by the Indemnitor (a) that it is undertaking
and will prosecute the defense of the claim pursuant to this Agreement and
(b) confirming that the claim is one with respect to which the Indemnitor is
obligated to indemnify and that it will pay the full amount of potential
liability in connection with any such claim, then such claim may be defended by
the Indemnitor. The Indemnitee shall have the right to employ its own counsel at
its own expense, provided that Indemnitor’s counsel shall have complete control
and direction of the defense of the claim.

 

  iii. The Indemnitor shall make no settlement of any claim that Indemnitor has
undertaken to defend without Indemnitee’s consent, unless (i) there is no
admission of violation of law, negligence or fault of any kind by or on behalf
of Indemnitee, (ii) the relief agreed to in connection therewith requires no
action, payment or financial undertaking by or on the part of the Indemnitee and
is not reasonably likely to restrict or otherwise interfere with Indemnitee’s
ability to conduct its business, and (iii) Indemnitee receives a general release
of liability reasonably satisfactory to it.

 

10. PROPERTY TAXES

The monthly payment does not include any state or local real and personal
property taxes (or any fees in lieu of property taxes) that may be assessed
against the TENANT’s use of the Facilities. It shall be the TENANT’s sole
responsibility to file any real or personal property forms or returns as
required by state law and local authorities. In the event real or personal
property taxes (or fees in lieu of property taxes) are assessed against the
TENANT’s use of the Facilities, the TENANT shall be solely responsible for
payment of such taxes (or fees in lieu of property taxes). AO assumes no
responsibility for determining the correctness of any property assessments on
account of the TENANT’s use of the Facilities. Any appeals afforded by law for
state and local property assessments shall be undertaken by the TENANT in the
TENANT’s name and any legal fees or other costs of such proceedings shall be
borne by the TENANT. AO shall cooperate with the TENANT in executing or
requesting the U.S. Government to execute required documents.

 

11. ENVIRONMENTAL CONDITIONS

 

  a. General Duty of Care. The TENANT shall conduct the TENANT’s activities at
the MLAAP in a manner that employs all reasonable means available to protect the
environment and natural resources of the MLAAP.

 

  b. Hazardous Substances. Except as otherwise permitted by law, TENANT shall
not treat, dispose, bring, use or store at the MLAAP any hazardous substances
(as defined by 42 USC, Section 9601 (14) and implementing regulations, and for
the purposes of this Agreement, hazardous substances shall include any petroleum
product or waste or any fraction thereof) unless the TENANT first obtains AO’s
written consent, which shall not be unreasonably withheld or delayed. The TENANT
shall submit to AO, and also keep at the Facilities, a copy of the material
safety data sheet for each hazardous substance that the TENANT uses or stores at
the Facilities or MLAAP.

 

  c. Releases. If any activity of the TENANT results in a release of any
hazardous substance to the environment at the MLAAP in violation of law, the
TENANT shall immediately notify AO and act promptly and diligently, at the
TENANT’s expense and in compliance with all applicable laws, regulations,
ordinances, orders, agreements and directives to mitigate and correct any damage
to natural resources at or adjacent to the MLAAP. Further, the TENANT shall
correct or terminate any activity within the TENANT’s control at the MLAAP
immediately upon discovering that such activity poses an imminent danger to the
environment at the MLAAP.

 

   American Ordnance LLC    Page 5 of 8 E & Z 10-28-02    Company Confidential &
Proprietary Information



--------------------------------------------------------------------------------

  d. Corrective Action Plans. If any government agency of competent authority or
AO determines that a corrective action plan must be prepared prior to the
remediation of a release or threatened release of hazardous substances, and if
such release is caused by the TENANT’s activities at the MLAAP, then the TENANT,
at the TENANT’s sole expense, shall promptly prepare and submit the required
plans and financial assurances, and promptly implement and complete the approved
plans to AO’s reasonable satisfaction.

 

  e. Closure. At the conclusion of this Agreement, the TENANT shall effect
closure of the TENANT’s operations at the MLAAP in accordance with the closure
plan set forth in any permit the TENANT may have with respect to those
activities. If the TENANT’s closure activities render any part of the MLAAP
unusable, the TENANT shall compensate AO on a monthly basis until the closure
activities have been completed to the reasonable satisfaction of the appropriate
governmental agencies and AO for the reasonable loss of use of the part of the
MLAAP effected.

 

  f. Data. The TENANT shall have a continuing duty to provide to AO, at the
TENANT’s expense, all information concerning any material environmental release
or impact of the TENANT’s activities at the MLAAP during the effective period of
this Agreement. The TENANT shall furnish AO true and complete copies of all
material reports, submissions, inspections, notices, orders, directives,
findings and correspondence and other materials pertinent to the TENANT’s
compliance with applicable laws and regulations as such are issued or received
by the TENANT.

 

  g. Survival of Provision upon Termination of Agreement. This Article 11 shall
survive the expiration or sooner termination of this Agreement.

 

12. TERMINATION

 

  a. Pursuant to the demand of the U. S. Government, AO may terminate this
Agreement or portions thereof at any time by giving thirty (30) days written
notice to the TENANT (i) during any national emergency declared by the President
or the Congress of the United States; or (ii) in the event of mobilization. In
addition, AO may terminate this Agreement or portions thereof in the event the
Government determines that the termination of this Agreement or portions
thereof, is in its best interest. A timetable shall be negotiated with the
TENANT for cessation of use of the Facilities. In the event of any termination,
a termination settlement shall be negotiated by AO with the U. S. Government in
accordance with FAR Part 31 and FAR Part 49 on behalf of and in cooperation with
the TENANT establishing appropriate termination settlement costs to be paid to
the TENANT. TENANT shall submit a termination settlement proposal to AO within
sixty (60) days of receiving notice of termination for the purpose of
negotiating with the U. S. Government AO shall not agree to a termination
settlement with the U. S. Government with respect to the termination of the
Agreement or any portion thereof without first obtaining TENANT’s written
consent. If a settlement by determination is made by the U. S. Government with
respect to the termination of the Agreement or any portion thereof, AO shall
appeal such determination at the request of TENANT and at TENANT’s expense. All
responsibilities, liabilities and obligations of AO for a termination of the
Agreement shall be satisfied by the equitable adjustment made by the U. S.
Government. However, this provision shall not prevent or diminish any other
rights or remedies the TENANT may have to settle claims it might have with the
U. S. Government caused by termination under this clause.

 

  b. Default. AO or TENANT may each terminate this Agreement upon the material
breach of this Agreement by the other if such breach remains uncured for a
period of sixty (60) days after written notice thereof from the non- breaching
party, provided that such sixty (60) day period shall be reasonably extended for
up to thirty (30) additional days or for a longer period if (i) the subject
breach cannot be completely cured within such period and (ii) the TENANT takes
all reasonable steps toward cure within such sixty (60) day or longer period and
thereafter proceeds diligently to completion of cure of the breach.

 

  c. Except for a termination under paragraph (a) above if AO terminates this
Agreement, for default of the TENANT, before the end of the initial term, TENANT
shall forfeit its Security Deposit and AO may take possession of the Facilities
by peaceful means or by summary proceedings and remove all persons and property
therefrom, without being deemed guilty in any manner of trespass, and lease the
Facilities or any part thereof to another party, at such fees as AO may with
reasonable diligence be able to secure. Should AO be unable to lease the
Facilities to another party after reasonable efforts to do so or should such
payments be less than the payments the TENANT was obligated to pay under this
Agreement plus the expense of leasing the Facilities to another party, then the
TENANT shall pay the amount of such deficiency, less Security Deposit, Disposal
Deposit and proceeds from releasing to AO for the term of this Agreement.

 

  d.

If TENANT terminates this Agreement, for default of AO, AO shall pay TENANT an
amount that may be reasonable in the circumstances to compensate TENANT for any
reasonable expenses and/or losses directly

 

   American Ordnance LLC    Page 6 of 8 E & Z 10-28-02    Company Confidential &
Proprietary Information



--------------------------------------------------------------------------------

 

incurred by TENANT as a result of such termination. In the event of such
termination TENANT Security Deposit shall be immediately refunded to the TENANT
and the Disposal Deposit shall be released to TENANT.

 

  e. TENANT may terminate this Agreement for convenience in the first seven
(7) years of the term with written notice to AO, payment to AO of the unpaid
ARMS funding spent on the Facilities (i.e. 1/84 x ARMS Funding spent x remaining
number of months in 7 year term), and fulfillment of any other obligations
related to the leasing of the Facilities contained in this Agreement to the
termination date of this Agreement. TENANT may terminate for convenience in
years eight ( 8) through ten (10) of the term with written notice to AO, payment
to AO of the rent for the calendar year in which termination notice is given and
rent for the following calendar year, and fulfillment of any other obligations
related to the leasing of the Facilities contained in this Agreement to the
termination date of this Agreement, less Security Deposit, Disposal Deposit and
proceeds from reletting.

 

13. STANDARD PROVISIONS

 

  a. Entry and Inspection. The TENANT shall permit AO and/or the U. S.
Government to enter upon the Facilities at reasonable times and upon reasonable
notice for the purpose of inspecting the Facilities.

 

  b. Assignment by the TENANT. The TENANT shall not have the right to assign
this Agreement, any interest of this Agreement or to sub-license the Facilities
without the prior written consent of AO, which shall not be unreasonably
withheld or delayed.

 

  c. Assignment by AO. AO is expressly given the right to assign any or all of
AO’s interest in this Agreement.

 

  d. Legal Construction. In case any one or more of the provisions contained in
this Agreement shall be held to be invalid, illegal or unenforceable, such
invalidity, illegality or unenforceability shall not affect any other provision
and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein so long as such
provision does not go to the essence of this Agreement.

 

  e. Prior Agreements. This Agreement, including the attached Appendices and
Schedules constitutes the sole and only Agreement of the parties hereto and
supersedes any prior understandings or written or oral agreements between the
parties respecting the within subject matter.

 

  f. Amendment. No amendment, modification or alteration of the terms herein
shall be binding unless the same be in writing, dated subsequent to the date
hereof, and duly executed by the parties hereto.

 

  g. Rights and Remedies. The rights and remedies provided by this Agreement are
cumulative and the use of any one right or remedy by either party shall not
preclude or waive such party’s right to use any or all other remedies. Said
rights and remedies are given in addition to any other rights the parties may
have by law, statute, ordinance or otherwise.

 

  h. Waiver of Default. No waiver by the parties hereto of any default or breach
of any term, condition or covenant of this Agreement shall be deemed to be a
waiver of any other default or breach of the same or any other term, condition
or covenant contained herein.

 

  i. Attorney’s Fees. In the event AO or the TENANT breaches any of the terms of
this Agreement whereby the party not in default employs attorneys to protect or
enforce such party’s rights hereunder and prevails, then the defaulting party
agrees to pay the other party reasonable attorney’s fees and other expenses so
incurred by such other party.

 

  j. Force Majeure. Neither party to this Agreement shall be required to perform
any term, condition or covenant in this Agreement so long as such performance is
delayed or prevented by force majeure, which shall mean acts of God, strikes,
lockouts, material or labor restrictions by any governmental authority, civil
riots, floods, and any other cause not reasonably within the control of either
party and which by the exercise of due diligence of either party is unable,
wholly or in part, to prevent or overcome.

 

  k.

Payments. All payments of moneys due AO by the TENANT under this Agreement shall
be remitted to AO’s Controller, at the MLAAP or to such designee as selected at
the sole option of AO. If the TENANT fails to make any payments due under this
Agreement by the due date to which such payments applies, the TENANT

 

   American Ordnance LLC    Page 7 of 8 E & Z 10-28-02    Company Confidential &
Proprietary Information



--------------------------------------------------------------------------------

 

shall pay a late fee in the amount equal to 1 1/4 % per month (15% per year) of
the overdue amount of any such payment due under this Agreement.

 

  l. Notices. Any written notice that either party may or is required to give,
shall be given by overnight delivery service or by mailing the same, first class
postage prepaid, to the TENANT or AO at the address set forth in the preamble to
this Agreement or at such other places as the parties may designate by written
notice.

 

  m. Upon any termination of AO as the contractor for the use of the Facilities,
and the TENANT suffering a loss or having any other claim, TENANT may submit any
claim either through AO or in accordance with U.S. government directions
provided to AO.

 

  n. Special Terms and Conditions. See Appendix D attached which is incorporated
herein by reference. Additional terms and conditions will be included, as
mutually agreed upon, after operational data is provided to AO by TENANT.

 

  o. Governing Law. This Agreement and the rights and obligations of the parties
hereto shall be governed, construed and enforced in accordance with the laws of
the State of Tennessee.

 

  p. Headings. Headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 

  q. Historical Preservation. The TENANT shall not remove or disturb or cause or
permit to be removed or disturbed, at the MLAAP any historical, archeological,
architectural or other cultural artifacts, relics, vestiges, remains or objects
of antiquity. In the event the TENANT discovers such items at the MLAAP, the
TENANT shall immediately notify AO and such items shall be protected by the
TENANT from further disturbance until a professional examination of such items
can be made or until clearance to proceed is authorized by AO.

 

  r. Employee Hiring. Neither party to this Agreement shall knowingly hire or
solicit the hiring of, any employee, or consultant-of the other party without
the expressed written consent of said other party.

 

  s. AO Company Confidential and Proprietary Information. Each page of this
Agreement is labeled American Ordnance LLC Company Confidential and Proprietary
Information and the TENANT shall not disclose this Agreement, whether this
document is executed or unexecuted, to a third party without the expressed
written consent of AO and AO shall not withhold such written consent if
disclosure of this Agreement by the TENANT is required by law, regulation or
court order.

 

  t. If and so long as the TENANT pays the facilities use payment required by
the terms of this Agreement and performs and observes all other covenants and
provisions of this Agreement, TENANT shall quietly enjoy the Facilities,
subject, however, to the terms and conditions of this Agreement.

 

  u. If the TENANT vacates the Facilities, then this shall not be considered a
breach of this Agreement as long as the TENANT continues to make the monthly
payments required by Article 4 (Facilities Use Payment) and fulfill all other
obligations in this Agreement.

IN WITNESS WHEREOF, the undersigned hereby execute this Agreement.

 

American Ordnance LLC:     FR Countermeasures Inc.: /s/ William B. Niven     /s/
John B. Taylor Signature     Signature William B. Niven     John B. Taylor
Printed Name     Printed Name Vice President and Plant Manager     Director and
General Manager Title     Title 11-04-02     31-10-02 Date     Date

 

   American Ordnance LLC    Page 8 of 8 E & Z 10-28-02    Company Confidential &
Proprietary Information